Title: Elizabeth Smith Shaw Peabody to William Smith Shaw, 20 March 1799
From: Peabody, Elizabeth Smith Shaw
To: Shaw, William Smith


          
            
              My Dear Son.
              Atkinson March 20th. 1799
            
            I have received two letters from you, & suppose you wonder that you have not heard from me much oftener.— we have eight Children in the house all under 14 years age— They are as good as any; but they keep me fully employed; they play hard, & tear their Cloaths so that it is almost impossible to keep them whole.— If it was not the belief, that I am promoting the cause of Literature, instilling into their tender minds a love of Order, the moral, & christian virtues, as far as it is in my power, I should be very unwilling to exert myself as I now do; but in this way I can do more good, perhaps, better answer the end of Creation, & be more extensively useful to my fellow-creatures, than by living a more quiet, & retired life— But if our

Boarders were persons of taste, of more years, & more knowledge, I should enjoy life much better, but then I might not do so much good—so I comfort myself, & bear it— But every thing seems a burden since your dear Sisters death. While she was well & smiling by my side, my work was easy— she made every burden light, & pleasant.— She was young, & had been moved from place to place—& it is a great satisfaction to me that those who knew her best, loved her most. She never turned a scornful, or an averted Eye upon the poor, & needy—but wept—that she could relieve no more— Fortitude, & quick sensibility were in her, happily blended—her mind was honest as light—& artless, as pure.
            
              “She was form’d by Nature to disclose
              How fair that courtesy which flows
              From social warmth sincere!”
            
            I think (but I may be mistaken) that I have lost your Sister, at a time when I could not have wanted, or missed her more— I know I am very wrong & some might say very foolish to shed so many unavailing tears— But I cannot help it— It now seems as if the opening year, with all its vernal fragrance could have no charm for me—neither the sweet breath of morn, nor song of earliest Bird—Such is the disspirited state of my mind— I try—soar for a while, & then down I sink— What has added greatly to my grief, & anxiety has been the ill state of my dear little Abby— My mind had no sooner got relieved concerning her arm, than she was taken with a slow fever about eight weeks ago, from which she has not yet fully recovered— She has no pain, but sometimes in her head, nor any cough—but yet the fever cannot be quelled—her fever returns every few hours, yet she has a stomack to her food, & is almost as alert as usual—at first she was hoarse with a cold, & in her head— I wish if you could, you would mention her case to Dr Rush— I think it is strange her fever should continue—
            What have you done with the Lounger you took out of Haverhill Library? Mr Tucker has called upon me for it— But I have not seen it since you left us— Did you not leave it at Mr Abbots?— Mr Abbot is blessed with the birth of a second Daughter— He was so polite as to present me with one of his Thansgiving Sermons—& I think with you, that it has considerable merit. your mode of expression exactly conveys my Idea of the Book. The political sentiments I presume, procured its publication— Some honour is due to the Subscribers,

as well as to the Author, because it evinces a spirit of true federalism in them, as well as discernment, & just esteem of their Minister— In this performance there are some beautiful flights of fancy, well expressed— And we find them in all his compositions, But for One who has studied rhetorick, & had so great advantages, I could not but be surprized to see a number of flat sentences, ending with superfluous monosyllibles—such, as “to us—it”—&cce— Such errors in this enlightened age, ought to be avoided even in common conversation—& no publication should be presented to the world, in a dishabille—
            Did you hear my Son that Apollo had mistaken the heights of Atkinson for Parnassus?— We can patronize the Muses— The gentle Belinda’s notes, are in perfect Unison with his Lyre— I will send you two of our Haverhill Papers— I think you, & your honoured Uncle, in the hour of relaxation, will be pleased, especially with the piece upon the present Juncture of Affairs Your Aunt Adams was so good as to send me a letter of yours, written to her— I was glad to see any improvement in hand writing— I wish you to be very careful of your address & the manner of your closing a letter—every dutiful expression, is particularly due to Your Aunt—both in speaking & writing your stile should be very respectful—no one was ever faulted for this— Read the letters of J.Q.A— & T.BA— & observe the respect, the dutiful regard visible through the whole— King Soloman when he rose from his throne, at the presence of his Mother,—did not discover more filial, affection, & true politeness, & decency of manners than is to seen in their writings—
            William, & John A. Smith have enjoyed a good state of health this winter— Last week our Family attended one of the academic exhibitions— Mr Vose has written a Play called Independance Triumphant, or French reception in America—which appeared very well, as performed by his Scholars The play closed with Eulogies, & Benedictions—To those who had been the Instruments of Peace—&cc— I will transcribe a few words—
            Maj.) Thanks to the time taught Washinton. Fame on her gilded page shall write the veteran hero’s name.—
            Mrs Moreland) Thanks to the sage, Immortal Adams. His praise shall echo from each distant Shore; Myriads, now unborn shall clap their plaudits as he wafts in future years. till his Name be borne aloft beyond the reach of time—
            Col.) Thanks to the guardian powers above. May the symphonies of earth mingle with cherubic anthems in the realms of heaven, &

one general glow of grateful acclamation make the Universe Resound.—
            What a priviledge do our Children enjoy? in being placed at such seminaries of Literature? where they may be trained up to fill with dignity the most important Stations— John spoke Adams & Liberty with energy, & William a part of Mr Otis’s speech in Congress— They will both make admirable Speakers— They send their duty to there Grandpapa—
            I am happy to hear by a letter from Mr Bartlet to his Wife, that your conduct is approved of, he spoke of you in very flattering terms— It was a sweet cordial to me, you may be assured a mothers heart would glow with pleasure— But do you think he is a critical discerner? He is an excellent Man, but is he not partial to a Haverhill Youth?— I have not yet seen Mr Thomas Adams— I want to much— The roads are bad now & will be, for there never was so cold, & long a winter since my remembrance— I hope you will escape the Rheumatism, & return before you will imbibe any of the pestilential air of the southward— Mrs Foster was well, & contentedly happy the last time I heard from her— Miss Nancy Harrod One of the lovliest of her sex, has been tarrying with her, & at your Aunts at Quincy for several weeks— On certain unforeseen contingencies hangs the fate of future life— I am no Prophetess, or Sibyl—So I shall not predict— You mention the Ladies in Philadelphia as having excellent educations, & highly improved.— I am thankful if any where, the means of obtaining knowledge is upon a more equal scale, for my Sex have been cruelly injured, in the unjust niggardly [distructive?] mode of Education.— Perhaps there is not any thing more pleasing, or truly beneficial to a Youth, than the society & friendship of a virtuous circle, of refined, well accomplished Ladies— But my Son ought you not to be very discreet, & circumspect? &
            
              “Beware how you loiter in vain
              Amid nymphs of an higher degree;
              It is not for me to explain
              How fair, & how fickle they be”—
            
            You enquire after Mr & Mrs Webster, & I have the pleasure of telling you they came here the last of January & tarried with us a month— They appeared very happy & well satisfied with each other— She makes an excellent wife. She studies “household good—which is the female’s dignity & praise”— They enquired after you, & were glad you were in so good a situation for improvement— They got home

well, we have had letters from them since their return— Capt Webster, & all his family have moved to Landoff, & went up with them, & for the present will live in the same house— Mr Josiah Webster is yet here;—he will I doubt not make a very useful Judicious minster— It is of the utmost Consequence to have men of Science, & uncorrupted hearts in this profession— The political Wheel, never moved easy under any government, without their aid— In the revolution, & establishment of the present system, they have been powerful Instruments— Take care of thyself my Son, & much is implied in this Injunction / by thy Mother
            
              Elizabeth Peabody.
            
          
          
            Mr Peabody, Vose, Lydia, & thy little Sister send Love
          
        